Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
14, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00033-CV



         IN RE MARIA CRISTINA NEWALL DE KALLOP, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                Probate Court No. 4
                              Harris County, Texas
                          Trial Court Cause No. 475,050

                       MEMORANDUM O P I N I O N

      Relator Maria Cristina Newall de Kallop has filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable James Horwitz,
presiding judge of the Probate Court No. 4 of Harris County, to vacate his Order
Granting Motion to Compel and Order Denying Motion to Quash and Motion for
Protection, both signed on January 6, 2020.
        Relator has failed to show she is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus.1

                                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Bourliot.




        1
         On February 12, 2020, Mrs. Kallop filed a motion asking our court to strike and not consider the
documents included as Tabs 2, 13, and 14 in the Appendix to Real Parties’ response because these
documents were not before the Probable Court when it made its rulings. We grant this motion and have not
considered these documents in deciding relator’s petition. See In re Methodist Primary Care Grp., 553
S.W.3d 709, 720 n.2 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding).


                                                   2